 1   Allan D. NewDelman, Esq. (004066)
     ALLAN D. NEWDELMAN, P.C.
 2
     80 East Columbus Avenue
 3   Phoenix, Arizona 85012
     (602) 264-4550
 4   anewdelman@adnlaw.net
 5   Attorney for Debtor

 6                         IN THE UNITED STATES BANKRUPTCY COURT
 7
                               IN AND FOR THE DISTRICT OF ARIZONA
 8
     In re                                          )       In Proceeding Under
 9
                                                    )       Chapter Eleven
10   SPINE ORTHOPEDIC & SPORTS                      )
     PHYSICAL THERAPY, INC.,                        )       Case No. 2-18-bk-07978 PS
11                                                  )
12                                                  )       PLAN OF REORGANIZATION
                                                    )
13                                                  )       DATED: February _jj_, 2019
                    Debtor.                         )
14

15

16           Debtor, Spine Orthopedic & Sports Physical Therapy, Inc., ("SOS" or "Debtor"), hereby
17
     submits its Plan of Reorganization in accordance with 11 U.S.C. §1121(a).
18
                                             I. DEFINITIONS
19

20           As utilized in this Chapter 11 Plan, the following definitions apply to the following terms:

21           1. "Adequate information" means information that would enable a hypothetical reasonable
22
     investor typical of holders of claims or interest of the Debtor's estate, to make an informed judgment
23
     about the Debtor's Plan of Reorganization.
24

25           2. "Allowed and Approved Claim" shall mean all scheduled claims and to which no
26
     objection to the claim having been filed. If an objection to a claim is filed, said claim will be
27
     allowed to the extent ordered by the Court.
28

                                                        1




      Case 2:18-bk-07978-PS         Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14                  Desc
                                     Main Document    Page 1 of 30
 1          3. "Bankruptcy Code" shall mean the Bankruptcy Code as set forth in Title 11 of the United
 2
     States Code.
 3
            4. "Bankruptcy Court" shall mean the United States Bankruptcy Court for the District of
 4

 5   Arizona.

 6          5. "Confirmation of the Plan" shall mean the entry of an order by the Bankruptcy Court
 7
     confirming the Plan of Reorganization in accordance with § 1129 of the Bankruptcy Code.
 8
            6. "Consummation of the Plan" means the accomplishment of all things required or provided
 9

10   for under the terms of the Plan.

11          7. "Court" shall mean the United States Bankruptcy Court for the District of Arizona.
12
            8. "Creditors" shall mean all persons holding claims for secured and unsecured obligations,
13
     liabilities, demands or claims of any nature whatsoever against the Debtor arising at any time prior
14

15   to confirmation of the Plan and administrative creditors.

16          9. "Debtor" shall mean the petitioner in the above-captioned Bankruptcy case.
17
            10. "Disclosure Statement" shall mean the Disclosure Statement (hereinafter "Disclosure
18
     Statement") filed in this case approved, after notice and a hearing by the Court as being in
19

20   conformity with §1125 of the Bankruptcy Code or conditional approval as a small business case.
21          11. "Effective Date" shall be the same as the Plan distribution date as set forth herein below.
22
            12. "Petition" means the original Chapter 11 Petition filed by the Debtor.
23
24
            13. "Plan" shall mean this Plan of Reorganization which was attached as an exhibit to the

25   conditionally approved Disclosure Statement as it may be amended, modified and/or supplemented
26
     pursuant to which the Debtor proposes payment in whole or in part of creditors' claims.
27

28

                                                       2




      Case 2:18-bk-07978-PS         Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14                  Desc
                                     Main Document    Page 2 of 30
 1           14. "Plan distribution date" shall be 30 days from the date of confirmation and every 30 days
 2
     thereafter.
 3
             15. All other terms not specifically defined above shall have the meaning as designated in
 4

 5   § 101 of the Bankruptcy Code or, if not contained therein, their ordinary meaning.

 6                                          II. CLASSES OF CLAIMS
 7
             Administrative Claims.
 8
             These claims consist of the expenses of administration of the estate including attorney fees
 9

10   for Debtor's counsel, and any unpaid fees to the U.S. Trustee.

11           Unsecured Claims.
12
             As reflected in the schedules filed by the Debtor and supplemented by various Proof of
13
     Claims that have been filed, Debtor has general unsecured claims in the amount of $176,492.47.'
14

15   The Debtor's Chapter 11 Plan of Reorganization will be a base Plan with minimum payments of

16   allowed claims to be made as set forth in the attached Disbursement Schedule.
17
             Secured Claims.
18
             As reflected in the schedules filed by the Debtor, and supplemented by various Proof of
19
20   Claims and other pleadings, Debtor has secured debt totaling $754,751.04.

21           Tax Claims.
22
             As reflected in Proof of Claims filed by the Internal Revenue Service, Claim 4, there are no
23
24
     unsecured priority or general taxes owed by the Debtor.

25
26

27
              1
              This amount includes a loan owed to Stan Carr who is the parent of the Debtor's principal and, therefore,
28   deemed an insider. The loan amount is $96,500.00.

                                                             3



      Case 2:18-bk-07978-PS             Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14                         Desc
                                         Main Document    Page 3 of 30
 1             III. TREATMENT OF CLAIMS NOT IMPAIRED UNDER THE PLAN
 2
            Classes 1, 2A, 3, 4 and 6 are not impaired under the Plan in that the Plan does not alter the
 3
     legal or contractual rights to which the holders of such claims are entitled and/or the Bankruptcy
 4

 5   Code permits payment over an extended period of time and/or the holder of the claim has agreed to

 6   a different treatment.
 7
                  IV. TREATMENT OF IMPAIRED CLAIMS UNDER THE PLAN
 8
            Classes 2, 2B, and 5 are impaired Classes under the Plan. All allowed and approved claims
 9

10   or judicially determined claims will receive those amounts as reflected in the payment schedule

11   under the Plan (Article V of the Plan).
12
                              V. PAYMENT SCHEDULE UNDER THE PLAN
13
            Administrative Claims
14
15          These claims are for the expenses of administration of the estate, including attorney fees for

16   Debtor's counsel, and fees that may be owed and to the U.S. Trustee, if any.
17
            Allan D. NewDelman. P.C. (Class 1).
18
            Attorney's Fees: The total amount of attorneys fees incurred to Debtor's Bankruptcy
19
20   Counsel, Allan D. NewDelman, as of January 23, 2019 is $12,770.30 subject to an offset against
21   retainers of $7,719.75 leaving a balance due through January 23, 2019 of $5,050.55. Debtor
22
     believes, at the time that the Debtor's Chapter 11 Plan is confirmed, that there will an additional
23
     attorney's fees administrative expense claim in the approximate amount of $3,000.00 bringing the
24
25   total balance due but not paid to $8,050.55. The additional $3,000.00 includes anticipated fees for
26   administration of the Debtor's Chapter 11 case, for preparing the Debtor's Disclosure Statement and
27

28

                                                      4



      Case 2:18-bk-07978-PS         Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14                 Desc
                                     Main Document    Page 4 of 30
 1   Plan of Reorganization and to cover the anticipated fees through the confirmation process. This
 2
     claim shall be paid as stated in Exhibit "A". This Class is not impaired.
 3
            Secured Claim- Wells Fargo Bank (Class 2)- No claim filed
 4

 5          Wells Fargo Bank is secured by a first position lien on the Debtor's real property located at

 6   20715 East Ocotillo Road, Suite 103, Queen Creek, Arizona, 85142 as well as a properly recorded
 7
     UCC-1 financing statement on all of the Debtor's assets. Pursuant to the Court approved Cash
 8
     Collateral Stipulation, the amount owed, as of the Petition Date, was $674,557.59. Under the terms
 9

10   of the Cash Collateral Stipulation the Debtor has been tendering principal and interest payments in

11   the amount of $6,266.92 per month since August, 2018. Upon information and belief, after the
12
     application of the adequate protection payments through and including February, 2019, the principal
13
     balance owed to Wells Fargo Bank is $650,333.88. Adequate protection payments shall continue
14

15   until the effective date of the Plan but no later than through March, 2019.

16          As of April, 2019 the principal balance owed to Wells Fargo shall be $643,280.49. In
17
     addition to the principal balance owed, the Debtor owes to Wells Fargo pre petition interest of
18
     $13,221.42, an appraisal fee of $3,080.00, and legal fees of $15,090.98 for a total of $31,392.40 in
19

20   accrued interest, fees and costs. This additional amount shall be added to the principal balance
21
     therefore, as of April, 2019 Wells Fargo's secured claim shall be $674,672.89 ("secured claim").
22
            The secured claim of $674,672.89 shall be paid as follows:
23

24
                    1.      Regardless of the entry of the Order Confirming the Plan, the Debtor shall

25   tender to Wells Fargo's attorney, the sum of$15,000.00 on or before April24, 2019. It is anticipated
26
     that these funds will be applied to the legal fees owed to Wells Fargo as described above.
27

28

                                                      5



      Case 2:18-bk-07978-PS         Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14                Desc
                                     Main Document    Page 5 of 30
 1                   2.     The remaining secured claim, in the amount of $659,672.89, with interest at
 2
     the rate of 5.070% per annum, shall be amortized over a 15 year period with payments of $6,266.92
 3
     per month. Payments shall be due on the 24'h of each month beginning May 24, 2019 and the
 4

 5   secured claim shall be fully due and payable on April 24, 2024 as stated in Exhibit "B" attached

 6   hereto and incorporated herein by reference. In addition to this monthly payment, the Debtor shall
 7
     maintain property taxes and insurance as necessary. This Class is impaired.
 8
             Secured Claim- Maricopa County Treasurer (Class 2A)- Claim No. 2-2
 9

10           The Maricopa County Treasurer is secured by the real estate taxes owed against Debtor's real

11   property located at 20715 East Ocotillo Road, Suite 103, Queen Creek, Arizona, 85142 (Parcel No.
12
     304-67-708) in the amount of $10,944.77 for tax years 2017 and 2018 as described in its Proof of
13
     Claim. The claim shall be paid with interest at 16% in monthly installments in accordance with 11
14

15   U.S.C. §1129(a)(9)(D) and as stated in Exhibit "A" until paid in full. Payments shall begin as of the

16   effective date of the Confirmed Plan. All payments shall be made payable to the Maricopa County
17
     Treasurer and sent to the following address:
18
                                     Maricopa County Treasurer
19
                                     Attn: Cathy Sanchez
20                                   301 West Jefferson, Room 100
                                     Phoenix, AZ 85004
21

22          The Maricopa County Treasurer shall retain its lien until the taxes are paid in full. Post

23   petition real property taxes shall be paid in the ordinary course of the Debtor's business with interest
24
     accruing at the statutory rate if not timely paid. This Class is not impaired.
25
             Secured Claim - Queen Creek Office Park Condo Assoc (Class 2B) - Claim No. 5
26

27           Creditor secured by a Condominium Association Lien against Debtor's real property located

28   at 20715 East Ocotillo Road, Suite 103, Queen Creek, Arizona, 85142 shall be paid a secured claim


                                                        6


      Case 2:18-bk-07978-PS          Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14                   Desc
                                      Main Document    Page 6 of 30
 1   in the amount of $18,135.52 in monthly installments as stated in Exhibit "A" until paid in full.
 2
     Payments shall begin as of the effective date of the Confirmed Plan. This Class is impaired.
 3
            Secured Claim -Toyota Motor Credit Corp (Class 3) - Claim No. 7
 4

 5          Creditor secured by a 2016 Toyota Sequoia, Toyota Motor Credit Corp, shall be paid

 6   pursuant to the terms of its contract. This Class is not impaired.
 7
            Secured Claim - Navitas Credit Corp (Class 4) - No claim filed
 8
            Creditor secured by exercise equipment, Navitas Credit Corp, shall be paid pursuant to the
 9

10   terms of its contract. This Class is not impaired.

11          General Unsecured Claims (Class 5)
12
            All allowed and approved claims under this Class shall be paid in full from all funds
13

14   available for distribution as set forth in the Disbursement Schedule attached hereto as Exhibit "A".

15   Interest in this Class shall not be paid unless required by law. It is anticipated that payments under
16
     this Class shall begin as of the effective date of the Confirmed Plan and shall increase over the life
17
     of the Plan as stated in Exhibit "A". This Class is impaired.
18

19          Class 5 shall be made up of the following creditors:

20          Creditor                                Claim           Claim-                  Projected
            Name                                    No.             Amount                  Dividend
21

22          United Healthcare Ins. Co.              1               $ 2,386.33              $ 2,386.33
            BHG Bus./Pinnacle Bank                  3               $ 8,681.55              $ 8,681.55
23          Capital One Bank                        6               $ 15,412.20             $ 15,412.20
24          Bank of America                         NC              $28,457.39              $ 28,457.39
            Matsui Family                           NC              $25,055.00              $ 25,055.00
25          Stan Carr (insider)                     NC              $96,500.00              $      0.00
26
            TOTAL                                                   $176,492.47*            $ 79,992.47
27
            *Includes amount owed to insider that is not provided for in the Projected Dividend column.
28



                                                       7


      Case 2:18-bk-07978-PS         Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14                     Desc
                                     Main Document    Page 7 of 30
 1           Debtor's Interest (Class 6).
 2
            Debtor shall retain all of the legal and equitable interest in assets of this estate, as all
 3
     reconciliation issues have been met. All estate property shall vest in the Debtor at confirmation.
 4
 5   This is a non voting class.

 6                                        IX. DISPUTED CLAIMS
 7
             The Debtor reserves the right to verify and object to any proof of claim. Payment of disputed
 8
     claims shall be made only after agreement has been reached between the Debtor and the Creditor or
 9

10   upon the order of the Court. Any and all objections to proofs of claim will be filed within sixty ( 60)

11   days of the Effective Date of this plan or will be waived.
12
                                      X. EXECUTORY CONTRACTS
13
             The following executor contract shall be assumed by the Debtor:
14
15                   Pitney Bowes - Mail Machine, Mail Station2 Serial No. ending 2995

16           The following month-to-month storage space shall be maintained by the Debtor on a month-
17
     to-month basis for so long as the Debtor maintains payments:
18
                     Right Space Self Storage
19
20                           VIII. MEANS OF EXECUTION/PROJECTION
21          This Plan will be a base Plan with payments of all approved and allowed claims to be made
22
     as set forth in the attached Disbursement Schedule. The funds necessary for the satisfaction of all
23
24
     approved and allowed claims will be derived from the Debtor's income from its operations.

25           The Debtor reserves the right to accelerate payment under the Plan from financing obtained
26   either from third party financing or in the event that is revenues permit it to do so. Debtor believes
27
     that by virtue of the Plan that it will have the ability to pay all allowed and approved claims pursuant
28
     to the Plan of Reorganization.

                                                        8


      Case 2:18-bk-07978-PS           Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14                  Desc
                                       Main Document    Page 8 of 30
 1                              IX. OUARTERLY FEES AND REPORTS
 2
            Debtor shall continue to pay quarterly fees to the U.S. Trustee System until such time as a
 3
     Final Decree has been entered in this matter by the Court, closing this Chapter 11 proceeding.
 4

 5   Debtor shall continue to file monthly operating reports until such time as the Court enters an Order

 6   confirming this Chapter 11 Plan of Reorganization. At such time, Debtor shall cease filing monthly
 7
     operating reports and shall begin filing 90 day reports. These 90 day reports shall be filed until such
 8
     time as a Final Decree has been entered in this matter by the Court, closing this Chapter 11
 9

10   proceeding.

11                   X. IMPLEMENTATION AND CONSUMMATION OF PLAN
12
            The terms of the Plan subsequent to confirmation shall bind the Debtor, any entity acquiring
13
     property under the Plan, and creditor or claimant, whether or not such creditor or claimant has
14
15   accepted the Plan. All property of the estate shall vest in the Debtor and shall be free from

16   attachment, levy, garnishment or execution by creditors bound by the Plan. It shall be the obligation
17
     of each creditor participating under the Plan to keep the Debtor advised of its current mailing
18
     address. In the event any payments tendered to creditors are mailed, postage prepaid, addressed (1)
19

20   to the address specified in the Debtor's schedules and statement, (2) to the address specified in any

21   proof of claim filed by a creditor or claimant herein or (3) to the address provided by any such
22
     creditor or claimant for purposes of distribution, and if subsequently the Post Office returns such
23

24
     distribution due to a lack or insufficiency of address or forwarding address, the Debtor shall retain

25   such distribution for a period of six months. Thereafter, the distribution shall revert to the Debtor
26
     without further Order of the Court and free and clear of any claim of the named distributee. The
27
     Debtor shall thereafter not be required to mail subsequent distributions to any creditor for whom a
28

                                                        9




      Case 2:18-bk-07978-PS          Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14                  Desc
                                      Main Document    Page 9 of 30
 1   distribution has been returned by the Post Office. The Debtor reserve the right to modify the Plan
 2
     in accordance with§ 1127 of the Bankruptcy Code. The Plan may be modified prior to confirmation
 3
     provided that the Plan still complies with§ 1122 and §1123 of the Bankruptcy Code. The Plan may
 4

 5   be modified subsequent to confirmation and before substantial consummation of the Plan under such

 6   circumstances as may warrant such under §1123 of the Bankruptcy Code. Any holder of a claim or
 7
     interest that has been previously accepted or rejected a confirmed Plan, shall be deemed to have
 8
     accepted or rejected any subsequently modified Plan unless the holder of such claim or interest
 9

10   changes its acceptance or rejection of the Plan within the time fixed by the Court. Confirmation of

11   the Plan discharges the debtor pursuant to 11 U.S.C. §1141.
12
                                                XI. DEFAULT
13
             The Debtor's failure to make any payment due under the Plan within sixty (60) days after
14

15   demand for payment after its due date shall constitute a default unless the Debtor and the affected

16   creditor agree to delayed payment. Any event of default occurring with respect to one (1) claim shall
17
     not be an event of default with respect to any other claim. If any default is cured within the sixty (60)
18
     day cure period, then the Creditor shall not be entitled to enforce any remedies which would be
19
20   otherwise available on account of the default.

21          The Notice of Default shall be effective when served simultaneously upon the Debtor and
22
     Debtor's counsel. Any Notice of Default must be sent in writing to both the Debtor and the Debtor's
23
     counsel at the addresses listed below:
24

25                                   Spine Orthopedic & Sports Physical Therapy
                                     20715 East Ocotillo Road
26                                   Suite 103
27                                   Queen Creek, AZ 85142

28

                                                        10



     Case 2:18-bk-07978-PS           Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14                    Desc
                                     Main Document    Page 10 of 30
 1                                  Allan D. NewDelman
                                    Allan D. NewDelman, P.C.
 2
                                    80 East Columbus Avenue
 3                                  Phoenix, AZ 85012

 4            If the default is not timely cured, creditor(s) may pursue any remedy provided by the state
 5
     or federal law, including foreclosing any security interest, suing on any promissory note issued or
 6

 7
     continued in effect under the Plan.

 8            Should any creditor, under the terms of the Plan of Reorganization and the Confirmation

 9   Order provide, written Notice of Default as provided herein and the Debtor objects to said Notice
10
     of Default within the time frame provided under the Default Notice, no action may be taken by the
11

12   creditor if the Debtor timely files an Objection to the Notice of Default and requests an Emergency

13   Hearing to resolve the stated dispute. The Creditor may only proceed with its default remedies
14
     hereunder should the Court overrule Debtor's Objection or as may otherwise be directed by the
15
     Court.
16

17                                         XII. CLOSING OF CASE

18            The Debtor may seek a final decree and an Order closing this case upon the conclusion of
19
     all administrative matters and provided that the Debtor has commenced payments required to be
20
     made pursuant to the Plan of Reorganization.
21

22            ALL CREDITORS SHALL REMAIN BOUND BY TERMS AND CONDITIONS SET

23   FORTH IN THE DEBTOR'S CHAPTER 11 PLAN OF REORGANIZATION. NO
24
     CREDITOR SHALL BE ALLOWED TO TAKE ANY COLLECTION ACTION AGAINST
25
     THE DEBTOR AS LONG AS THE DEBTOR REMAINS IN COMPLIANCE WITH HIS
26

27   PLAN OF REORGANIZATION.

28

                                                      11



      Case 2:18-bk-07978-PS          Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14               Desc
                                     Main Document    Page 11 of 30
 1                               XIII. RETENTION OF .JURISDICTION
 2
            The Bankruptcy Court will retain jurisdiction over this case for purposes of determining the
 3
     allowance of claims or objections to claims. The Court will also retain jurisdiction for purposes of
 4

 5   fixing allowances for compensation and/or for purposes of determining the allow ability of any other

 6   claimed administrative expenses.       The Court will also retain jurisdiction for the purpose of
 7
     establishing bar dates and making a determination with respect to all disputed claims. Finally, the
 8
     Court shall retain jurisdiction for purposes of determining any dispute arising from the interpretation,
 9

10   implementation or consummation of the Plan and to implement and enforce the provisions of the

11   Plan, including but not limited to the objection by the Debtor to any Notice of Default pursuant to
12
     Article XI of the Plan or the Order Confirming. Notwithstanding anything to the contrary contained
13
     herein, the Debtor shall not be bound by estoppel, the principles of res judicata or collateral estoppel
14

15   with respect to any term or provision contained herein in the event the Plan is not confirmed.

16          DATED this -'-'-II_ day of February, 2019.
17

18

19

20                                                           Allan D. New Delman, Esq.
                                                             Attorney for Debtor
21

22

23

24

25

26

27

28

                                                       12



     Case 2:18-bk-07978-PS           Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14                   Desc
                                     Main Document    Page 12 of 30
 1 Tile above 12 page Chapter 111:>1an
 2
   of Reorganization plus exhibits nre
   approved as to form and content:
 3
 4
 5

 6
 7
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27

28




     Case 2:18-bk-07978-PS      Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14   Desc
                                Main Document    Page 13 of 30
                       EXHIBIT "A"
                  TO THE CHAPTER 11 PLAN




Case 2:18-bk-07978-PS   Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14   Desc
                        Main Document    Page 14 of 30
                 Spine Orthopedic & Sports Physical Therapy, Inc
                              USBC 2:18-bk-07978 PS
             Distribution of Payments to Made Under Chapter 11 Piau


 Payment        ADN            Maricopa Cnty    Queen Creek    General        Total
  Period        Admin            Treasurer      Condo Assoc                  Monthly
                                               Secured Claim

 Month 1          1,000.00            293.14          103.43        103.43     1,500.00
 Month 2          1,000.00            293.14          103.43        103.43     1,500.00
 Month3           1,000.00            293.14          103.43        103.43     1,500.00
 Month4           1,000.00            293.14          103.43        103.43     1,500.00
 MonthS           1,000.00            293.14          103.43        103.43     1,500.00
 Month 6          1,000.00            293.14          103.43        103.43     1,500.00
 Month 7          1,000.00            293.14          103.43        103.43     1,500.00
 Month 8          1,000.00            293.14          103.43        103.43     1,500.00
 Month 9             50.55            293.14          578.16        578.15     1,500.00
 Month 10             0.00            293.14          603.43        603.43     1,500.00
 Month 11             0.00            293.14          603.43        603.43     1,500.00
 Month 12             0.00            293.14          603.43        603.43     1,500.00




Month 13                0.00          293.14          603.43        603.43     1,500.00
Month 14                0.00          293.14          603.43        603.43     1,500.00
Month 15                0.00          293.14          603.43        603.43     1,500.00
Month 16                0.00          293.14          603.43        603.43     1,500.00
Month 17                0.00          293.14          603.43        603.43     1,500.00
Month 18                0.00          293.14          603.43        603.43     1,500.00
Month 19                0.00          293.14          603.43        603.43     1,500.00
Month 20                0.00          293.14          603.43        603.43     1,500.00
Month21                 0.00          293.14          603.43        603.43     1,500.00
Month 22                0.00          293.14          603.43        603.43     1,500.00
Month23                 0.00          293.14                        603.43     1,500.00




Case 2:18-bk-07978-PS    Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14       Desc
                         Main Document    Page 15 of 30
                 Spine Orthopedic & Sports Physical Therapy, Inc
                              USBC 2:18-bk-07978 PS
             Distribution of Payments to Made Under Chapter 11 Plan


 Payment        ADN            Maricopa Cnty   Queen Creek     General         Total
  Period        Admin           · Treasurer    Condo Assoc                    Monthly



Month 49                0.00          293.14            0.00       1,206.86     1,500.00
Month 50                0.00          293.14            0.00       1,206.86     1,500.00
Month 51                0.00          293.14            0.00       1,206.86     1,500.00
Month 52                0.00          293.82            0.00       1,206.18     1,500.00
Month 53                0.00            0.00            0.00       1,500.00     1,500.00
Month 54                0.00            0.00            0.00       1,500.00     1,500.00
Month 55                0.00            0.00            0.00       1,500.00     1,500.00
Month 56                0.00            0.00            0.00       1,500.00     1,500.00
Month 57                0.00            0.00            0.00       1,500.00     1,500.00
Month 58                0.00            0.00            0.00       1,500.00     1,500.00
Month 59                0.00            0.00            0.00       1,500.00     1,500.00
Month 60                                0.00            0.00       1,500.00     1,500.00
                                                                  31,422.50




                  8,050.55        15,243.96       18,135.52       79,992.47   121,422.50




Case 2:18-bk-07978-PS    Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14        Desc
                         Main Document    Page 16 of 30
                                        Spine Orthopedic & Sports Physical Therapy, Inc.
                                                       USBC 2:18-bk-07978 PS
                                        Pro Rata Share for Unsecured Creditors in Class 5
                             RECAP- total dollars to each unsecured creditor over life of Plan (61 months)




United Healthcare Ins. Co.                         No 1            2,386.33         2.98%      79,992.47             2,386.33
BHG Bus./Pinnacle Bank                             No3             8,681.55        10.85%      79,992.47             8,681.55
Capital One Bank                                   No6            15,412.20        19.27%      79,992.47            15,412.20
Bank of America                                    NC             28,457.39        35.58%      79,992.47            28,457.39
Matsui Family                                      NC             25,055.00        31.32%      79,992.47            25,055.00




                      Case 2:18-bk-07978-PS      Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14             Desc
                                                 Main Document    Page 17 of 30
                                       Spine Orthopedic & Sports Physical Therapy, Inc.
                                                   USBC 2:18-bk-07978 PS
                                       Pro Rata Share for Unsecured Creditors in Class 5
                                                     Months 1 through 8




United Healthcare Ins. Co                      No1             2,386.33        2.98%       103.43           3.09   0.0039%
BHG Bus./Pinnacle Bank                         No3             8,681.55       10.85%       103.43          11.23   0.0140%
Capital One Bank                               No6            15,412.20       19.27%       103.43          19.93   0.0249%
Bank of America                                NC             28,457.39       35.58%       103.43          36.80   0.0460%
Matsui Family                                  NC             25,055.00       31.32%       103.43          32.40   0.0405%




                      Case 2:18-bk-07978-PS   Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14       Desc
                                              Main Document    Page 18 of 30
                                       Spine Orthopedic & Sports Physical Therapy, Inc.
                                                   USBC 2:18-bk-07978 PS
                                       Pro Rata Share for Unsecured Creditors in Class 5
                                                           Month9




United Healthcare Ins. Co                      No 1            2,386.33        2.98%       578.15           17.25   0.0216%
BHG Bus./Pinnacle Bank                         No3             8,681.55       10.85%       578.15           62.75   0.0784%
Capital One Bank                               No6            15,412.20       19.27%       578.15          111.39   0.1393%
Bank of America                                NC             28,457.39       35.58%       578.15          205.68   0.2571%
Matsui Family                                  NC             25,055.00       31.32%       578.15          181.09   0.2264%




                      Case 2:18-bk-07978-PS   Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14       Desc
                                              Main Document    Page 19 of 30
                                       Spine Orthopedic & Sports Physical Therapy, Inc.
                                                   USBC 2:18-bk-07978 PS
                                       Pro Rata Share for Unsecured Creditors in Class 5
                                                        Months 10 - 36




United Healthcare Ins. Co
BHG Bus./Pinnacle Bank                         No3             8,681.55       10.85%       603.43           65.49   0.0819%
Capital One Bank                               No6            15,412.20       19.27%       603.43          116.26   0.1453%
Bank of America                                NC             28,457.39       35.58%       603.43          214.67   0.2684%
Matsui Family                                  NC             25,055.00       31.32%       603.43          189.00   0.2363%




                      Case 2:18-bk-07978-PS   Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14       Desc
                                              Main Document    Page 20 of 30
                                       Spine Orthopedic & Sports Physical Therapy, Inc.
                                                   USBC 2:18-bk-07978 PS
                                       Pro Rata Share for Unsecured Creditors in Class 5
                                                          Month37




United Healthcare Ins. Co                      No 1            2,386.33        2.98%       769.55           22.96   0.0287%
BHG Bus./Pinnacle Bank                         No3             8,681.55       10.85%       769.55           83.52   0.1044%
Capital One Bank                               No6            15,412.20       19.27%       769.55          148.27   0.1854%
Bank of America                                NC             28,457.39       35.58%       769.55          273.77   0.3422%
Matsui Family                                  NC             25,055.00       31.32%       769.55          241.04   0.3013%




                      Case 2:18-bk-07978-PS   Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14       Desc
                                              Main Document    Page 21 of 30
                                       Spine Orthopedic & Sports Physical Therapy, Inc.
                                                   USBC 2:18-bk-07978 PS
                                       Pro Rata Share for Unsecured Creditors in Class 5
                                                        Months 38 - 51




United Healthcare Ins. Co                      No 1            2,386.33        2.98%       1,206.86           36.00   0.0450%
BHG Bus./Pinnacle Bank                         No3             8,681.55       10.85%       1,206.86          130.98   0.1637%
Capital One Bank                               No6            15,412.20       19.27%       1,206.86          232.53   0.2907%
Bank of America                                NC             28,457.39       35.58%       1,206.86          429.34   0.5367%
Matsui Family                                  NC             25,055.00       31.32%       1,206.86          378.01   0.4726%




                      Case 2:18-bk-07978-PS   Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14         Desc
                                              Main Document    Page 22 of 30
                                       Spine Orthopedic & Sports Physical Therapy, Inc.
                                                   USBC 2:18-bk-07978 PS
                                       Pro Rata Share for Unsecured Creditors in Class 5
                                                          Month 52




United Healthcare Ins. Co                      No 1            2,386.33        2.98%       1,206.18           35.98   0.0450%
BHG Bus./Pinnacle Bank                         No3             8,681.55       10.85%       1,206.18          130.91   0.1636%
Capital One Bank                               No6            15,412.20       19.27%       1,206.18          232.40   0.2905%
Bank of America                                NC             28,457.39       35.58%       1,206.18          429.10   0.5364%
Matsui Family                                  NC             25,055.00       31.32%       1,206.18          377.80   0.4723%




                      Case 2:18-bk-07978-PS   Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14         Desc
                                              Main Document    Page 23 of 30
                                       Spine Orthopedic & Sports Physical Therapy, Inc.
                                                   USBC 2:18-bk-07978 PS
                                       Pro Rata Share for Unsecured Creditors in Class 5
                                                        Months 53 - 60




United Healthcare Ins. Co                      No 1            2,386.33        2.98%       1,500.00           44.75   0.0559%
BHG Bus./Pinnacle Bank                         No3             8,681.55       10.85%       1,500.00          162.79   0.2035%
Capital One Bank                               No6            15,412.20       19.27%       1,500.00          289.01   0.3613%
Bank of America                                NC             28,457.39       35.58%       1,500.00          533.63   0.6671%
Matsui Family                                  NC             25,055.00       31.32%       1,500.00          469.83   0.5873%




                      Case 2:18-bk-07978-PS   Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14         Desc
                                              Main Document    Page 24 of 30
                                       Spine Orthopedic & Sports Physical Therapy, Inc.
                                                   USBC 2:18-bk-07978 PS
                                       Pro Rata Share for Unsecured Creditors in Class 5
                                                          Month61




United Healthcare Ins. Co                      No 1            2,386.33        2.98%       31,422.50         937.39    1.1719%
BHG Bus./Pinnacle Bank                         No3             8,681.55       10.85%       31,422.50       3,410.27    4.2632%
Capital One Bank                               No6            15,412.20       19.27%       31,422.50       6,054.19    7.5685%
Bank of America                                NC             28,457.39       35.58%       31,422.50      11,178.58   13.9745%
Matsui Family                                  NC             25,055.00       31.32%       31,422.50       9,842.06   12.3037%




                      Case 2:18-bk-07978-PS   Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14          Desc
                                              Main Document    Page 25 of 30
                       EXHIBIT "B"
                  TO THE CHAPTER 11 PLAN




Case 2:18-bk-07978-PS   Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14   Desc
                        Main Document    Page 26 of 30
Amortization Schedule                                                  1/31/2019 07:32:49                                            Page 1 of 4




Amortization Schedule
Title:     SOS - PAYMENT SCHEDULE TO WELLS FARGO BANK

           Loan amount: $659,672.89                 Interest rate: 5.07                    Payment type: Normal
  Amortization period: 15 Years                 Compounding: Simple Interest (U.S. Rule)
         Payments made: Monthly                  Accelerated? No     Day Count Convention: 30/360

  -# -]- P8ymen.t ;         PBYme-nt      --p-rJO-CIPBf. -- r- --   -,nterest   - ~-   ESCrOw -       -,.;t&rest ·                  Escrow
                                                                                   1
            Date        ·   Amount         Portion          J       Portion            Portion         To Date                      Balance

            5/24/2019         $6,266.92        $3,479.80               $2,787.12             $0.00        $2,787.12   $656,193.09          $0.00
     2      6/24/2019         $6,266.92        $3,494.50               $2,772.42             $0.00        $5,559.54   $652,698.59          $0.00
     3      7/24/2019         $6,266.92        $3,509.27               $2,757.65             $0.00        $8,317.19   $649,189.32          $0.00
     4      8/24/2019         $6,266.92        $3,524.10               $2,742.82             $0.00       $11,060.01   $645,665.22          $0.00
     5      9/24/2019         $6,266.92        $3,538.98               $2,727.94             $0.00       $13,787.95   $642,126.24          $0.00
     6     10/24/2019         $6,266.92        $3,553.94               $2,712.98             $0.00       $16,500.93   $638,572.30          $0.00
     7     11124/2019         $6,266.92        $3,568.95               $2,697.97             $0.00       $19,198.90   $635,003.35          $0.00
     8     12/2412019         $6,266.92        $3,584.03               $2,682.89             $0.00       $21,881.79   $631,419.32          $0.00

Annual Summary as of: 12/31/2019
                             $50,135.36      $28,253.57              $21,881.79              $0.00       $21,881.79   $631,419.32          $0.00

     9 112412020              $6,266.92        $3,599.17               $2,667.75             $0.00       $24,549.54   $627,820.15          $0.00
    10 212412020              $6,266.92        $3,614.38               $2,652.54             $0.00       $27,202.08   $624,205.77          $0.00
    11  3/24/2020             $6,266.92        $3,629.65               $2,637.27             $0.00       $29,839.35   $620,576.12          $0.00
    12 4/2412020              $6,266.92        $3,644.99               $2,621.93             $0.00       $32,461.28   $616,931.13          $0.00
    13  5/24/2020             $6,266.92        $3,660.39               $2,606.53             $0.00       $35,067.81   $613,270.74          $0.00
    14 6/2412020              $6,266.92        $3,675.85               $2,591.07             $0.00       $37,658.88   $609,594.89          $0.00
    15 7/24/2020              $6,266.92        $3,691.38               $2,575.54             $0.00       $40,234.42   $605,903.51          $0.00
    16 812412020              $6,266.92        $3,706.98               $2,559.94             $0.00       $42,794.36   $602,196.53          $0.00
    17 9/24/2020              $6,266.92        $3,722.64               $2,544.28             $0.00       $45,338.64   $598,473.89          $0.00
    18 10/24/2020             $6,266.92        $3,738.37               $2,528.55             $0.00       $47,867.19   $594,735.52          $0.00
    19 11/24/2020             $6,266.92        $3,754.16               $2,512.76             $0.00       $50,379.95   $590,981.36          $0.00
    20 12/2412020             $6,266.92        $3,770.02               $2,496.90             $0.00       $52,876.85   $587,211.34          $0.00

Annual Summary as of: 12/31/2020
                             $75,203.04      $44,207.98              $30,995.06              $0.00       $52,876.85   $587,211.34          $0.00
    21  112412021             $6,266.92        $3,785.95               $2,480.97             $0.00       $55,357.82   $583,425.39          $0.00
    22 212412021              $6,266.92        $3,801.95               $2,464.97             $0.00       $57,822.79   $579,623.44          $0.00
    23 312412021              $6,266.92        $3,818.01               $2,448.91             $0.00       $60,271.70   $575,805.43          $0.00
    24  412412021             $6,266.92        $3,834.14               $2,432.78             $0.00       $62,704.48   $571,971.29          $0.00
    25 512412021              $6,266.92        $3,850.34               $2,416.58             $0.00       $65,121.06   $568,120.95          $0.00
    26 612412021              $6,266.92        $3,866.61               $2,400.31             $0.00       $67,521.37   $564,254.34          $0.00
    27 712412021              $6,266.92        $3,882.95               $2,383.97             $0.00       $69,905.34   $560,371.39          $0.00
    28 812412021              $6,266.92        $3,899.35               $2,367.57             $0.00       $72,272.91   $556,472.04          $0.00
    29 912412021              $6,266.92        $3,915.83               $2,351.09             $0.00       $74,624.00   $552,556.21          $0.00
    30 1012412021             $6,266.92        $3,932.37               $2,334.55             $0.00       $76,958.55   $548,623.84          $0.00
    31 1112412021             $6,266.92        $3,948.98               $2,317.94             $0.00       $79,276.49   $544,674.86          $0.00
    32 12/24/2021             $6,266.92        $3,965.67               $2,301.25             $0.00       $81,577.74   $540,709.19          $0.00

Annual Summary as of: 12/31/2021
                             $75,203.04      $46,502.15              $28,700.89              $0.00       $81,577.74   $540,709.19          $0.00
    33      1124/2022         $6,266.92        $3,982.42               $2,284.50             $0.00       $83,862.24   $536,726.77          $0.00




            Case 2:18-bk-07978-PS                     Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14                               Desc
                                                      Main Document    Page 27 of 30
Amortization   Schedule                                                 1/31/2019 07:32:49                                           Page 2 of 4




     mortization Schedule
Title:    SOS - PAYMENT SCHEDULE TO WELLS FARGO BANK

     # T
       1
         Payment :        PaYmEtni--         · Principal · ·   1 · frit&"r-eSf -    Escrow           Interest        Principal      Escrow
           Date
                 1
                          Amount        L_     Portion         t    Portion         Portion          To Date        Remaining       Balance

     34    2/2412022        $6,266.92             $3,999.25            $2,267.67             $0.00     $86,129.91     $532,727.52          $0.00
     35    3124/2022        $6,266.92             $4,016.15            $2,250.77             $0.00     $88,380.68     $528,711.37          $0.00
     36    412412022        $6,266.92             $4,033.11            $2,233.81             $0.00     $90,614.49     $524,678.26          $0.00
     37    512412022        $6,266.92             $4,050.15            $2,216.77             $0.00     $92,831.26     $520,628.11          $0.00
     38    6/2412022        $6,266.92             $4,067.27            $2,199.65             $0.00     $95,030.91     $516,560.84          $0.00
     39    712412022        $6,266.92             $4,084.45            $2,182.47             $0.00     $97,213.38     $512,476.39          $0.00
     40    812412022        $6,266.92             $4,101.71            $2,165.21             $0.00     $99,378.59     $508,374.68          $0.00
     41    912412022        $6,266.92             $4,119.04            $2,147.88             $0.00    $101,526.47     $504,255.64          $0.00
     42   1012412022        $6,266.92             $4,136.44            $2,130.48             $0.00    $103,656.95     $500,119.20          $0.00
     43   1112412022        $6,266.92             $4,153.92            $2,113.00             $0.00    $105,769.95     $495,965.28          $0.00
     44   12/2412022        $6,266.92             $4,171.47            $2,095.45             $0.00    $107,865.40     $491,793.81          $0.00

Annual Summary as of: 12/31/2022
                           $75,203.04           $48,915.38            $26,287.66             $0.00    $107,865.40     $491,793.81          $0.00

     45  112412023          $6,266.92             $4,189.09            $2,077.83             $0.00    $109,943.23     $487,604.72          $0.00
     46 212412023           $6,266.92             $4,206.79            $2,060.13             $0.00    $112,003.36     $483,397.93          $0.00
     47 312412023           $6,266.92             $4,224.56            $2,042.36             $0.00    $114,045.72     $479,173.37          $0.00
     48  412412023          $6,266.92             $4,242.41            $2,024.51             $0.00    $116,070.23     $474,930.96          $0.00
     49 512412023           $6,266.92             $4,260.34            $2,006.58             $0.00    $118,076.81     $470,670.62          $0.00
     50 612412023           $6,266.92             $4,278.34            $1,988.58             $0.00    $120,065.39     $466,392.28          $0.00
     51  712412023          $6,266.92             $4,296.41            $1,970.51             $0.00    $122,035.90     $462,095.87          $0.00
     52  812412023          $6,266.92             $4,314.56            $1,952.36             $0.00    $123,988.26     $457,781.31          $0.00
     53  9/2412023          $6,266.92             $4,332.79            $1,934.13             $0.00    $125,922.39     $453,448.52          $0.00
     54 1012412023          $6,266.92             $4,351.10            $1,915.82             $0.00    $127,838.21     $449,097.42          $0.00
     55 1112412023          $6,266.92             $4,369.48            $1,897.44             $0.00    $129,735.65     $444,727.94          $0.00
     56 1212412023          $6,266.92             $4,387.94            $1,878.98             $0.00    $131,614.63     $440,340.00          $0.00

Annual Summary as of: 12/31/2023
                           $75,203.04           $51,453.81            $23,749.23             $0.00    $131,614.63     $440,340.00          $0.00
     57  112412024          $6,266.92            $4,406.48             $1,860.44             $0.00    $133,475.07     $435,933.52          $0.00
     58  212412024          $6,266.92            $4,425.10             $1,841.82             $0.00    $135,316.89     $431,508.42          $0.00

:A
     59  312412024
     60 412412024
     61  512412024
                            $6,266.92
                            $6,266.92
                            $6,266.92
                                                 $4,443.80
                                                 $4,462.57
                                                 $4,481.43
                                                                       $1,823.12
                                                                       $1,804.35
                                                                       $1,785.49
                                                                                             $0.00
                                                                                             $0.00
                                                                                             $0.00
                                                                                                      $137,140.01
                                                                                                      $138,944.36
                                                                                                      $140,729.85
                                                                                                                      $427,064.62
                                                                                                                      $422,602.05
                                                                                                                      $418,120.62
                                                                                                                                           $0.00
                                                                                                                                           $0.00
                                                                                                                                           $0.00
                                                                                                                                                   *
     62 612412024           $6,266.92            $4,500.36             $1,766.56             $0.00    $142,496.41     $413,620.26          $0.00
     63 712412024           $6,266.92            $4,519.37             $1,747.55             $0.00    $144,243.96     $409,100.89          $0.00
     64  812412024          $6,266.92            $4,538.47             $1,728.45             $0.00    $145,972.41     $404,562.42          $0.00
     65 912412024           $6,266.92            $4,557.64             $1,709.28             $0.00    $147,681.69     $400,004.78          $0.00
     66 1012412024          $6,266.92            $4,576.90             $1,690.02             $0.00    $149,371.71     $395,427.88          $0.00
     67 1112412024          $6,266.92            $4,596.24             $1,670.68             $0.00    $151,042.39     $390,831.64          $0.00
     68 1212412024          $6,266.92            $4,615.66             $1,651.26             $0.00    $152,693.65     $386,215.98          $0.00

Annual Summary as of: 12/31/2024
                           $75,203.04           $54,124.02            $21,079.02             $0.00    $152,693.65     $386,215.98          $0.00
     69   1124/2025         $6,266.92            $4,635.16             $1,631.76             $0.00    $154,325.41     $381,580.82          $0.00
     70   212412025         $6,266.92            $4,654.74             $1,612.18             $0.00    $155,937.59     $376,926.08          $0.00




           Case 2:18-bk-07978-PS                         Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14                            Desc
                                                         Main Document    Page 28 of 30
Amortization Schedule                                           1/31/2019 07:32:49                                                   Page 3 of 4




Amortization Schedule
Title:     SOS -PAYMENT SCHEDULE TO WELLS FARGO BANK

         !. Payment                      I-                                                  !   lrit'8r8Si
                                                                                                              I
  #                    i   Payment            PrinciPa-l                     Escrow                                  Pr-indpal      Escrow
             Date      \   Amount     I
                                     .\
                                              Portion                        Portion ...     1   To Date        ___ Remaining       Balance

    71  3/24/2025            $6,266.92           $4,674.41     $1,592.51             $0.00        $157,530.10        $372,251.67           $0.00
    72 4/2412025             $6,266.92           $4,694.16     $1,572.76             $0.00        $159,102.86        $367,557.51           $0.00
    73  512412025            $6,266.92           $4,713.99     $1,552.93             $0.00        $160,655.79        $362,843.52           $0.00
    74 612412025             $6,266.92           $4,733.91     $1,533.01             $0.00        $162,188.80        $358,109.61           $0.00
    75 7/2412025             $6,266.92           $4,753.91     $1,513.01             $0.00        $163,701.81        $353,355.70           $0.00
    76  812412025            $6,266.92           $4,773.99     $1,492.93             $0.00        $165,194.74        $348,581.71           $0.00
    77  9/2412025            $6,266.92           $4,794.16     $1,472.76             $0.00        $166,667.50        $343,787.55           $0.00
    78 1012412025            $6,266.92           $4,614.42     $1,452.50             $0.00        $168,120.00        $338,973.13           $0.00
    79 11/2412025            $6,266.92           $4,834.76     $1,432.16             $0.00        $169,552.16        $334,138.37           $0.00
    80 1212412025            $6,266.92           $4,855.19     $1 ,411. 73           $0.00        $170,963.89        $329,283.18           $0.00

Annual Summary as of: 12/31/2025
                            $75,203.04          $56,932.80    $18,270.24             $0.00        $170,963.89        $329,283.18           $0.00

   81  112412026             $6,266.92           $4,875.70     $1,391.22             $0.00        $172,355.11        $324,407.48           $0.00
   82  212412026             $6,266.92           $4,896.30     $1,370.62             $0.00        $173,725.73        $319,511.18           $0.00
   83  312412026             $6,266.92           $4,916.99     $1,349.93             $0.00        $175,075.66        $314,594.19           $0.00
   84  412412026             $6,266.92           $4,937.76     $1,329.16             $0.00        $176,404.82        $309,656.43           $0.00
   85 512412026              $6,266.92           $4,958.62     $1,308.30             $0.00        $177,713.12        $304,697.81           $0.00
   86 612412026              $6,266.92           $4,979.57     $1,287.35             $0.00        $179,000.47        $299,718.24           $0.00
   87  712412026             $6,266.92           $5,000.61     $1,266.31             $0.00        $180,266.78        $294,717.63           $0.00
   88 812412026              $6,266.92           $5,021.74     $1,245.18             $0.00        $181,511.96        $289,695.89           $0.00
   89 912412026              $6,266.92           $5,042.95     $1,223.97             $0.00        $182,735.93        $284,652.94           $0.00
   90 10/2412026             $6,266.92           $5,064.26     $1,202.66             $0.00        $183,938.59        $279,588.68           $0.00
   91 1112412026             $6,266.92           $5,085.66     $1,181.26             $0.00        $185,119.85        $274,503.02           $0.00
   92 1212412026             $6,266.92           $5,107.14     $1,159.78             $0.00        $186,279.63        $269,395.88           $0.00

Annual Summary as of: 1213112026
                       $75,203.04               $59,887.30    $15,315.74             $0.00        $186,279.63        $269,395.88           $0.00
   93  1/2412027             $6,266.92           $5,128.72     $1,138.20             $0.00        $187,417.83        $264,267.16           $0.00
   94  212412027             $6,266.92           $5,150.39     $1,116.53             $0.00        $188,534.36        $259,116.77           $0.00
   95 3124/2027              $6,266.92           $5,172.15     $1,094.77             $0.00        $189,629.13        $253,944.62           $0.00
   96 412412027              $6,266.92           $5,194.00     $1,072.92             $0.00        $190,702.05        $248,750.62           $0.00
   97  512412027             $6,266.92           $5,215.95     $1,050.97             $0.00        $191,753.02        $243,534.67           $0.00
   98 612412027              $6,266.92           $5,237.99     $1,028.93             $0.00        $192,781.95        $238,296.68           $0.00
   99  7/24/2027             $6,266.92           $5,260.12     $1,006.80             $0.00        $193,788.75        $233,036.56           $0.00
  100 8/2412027              $6,266.92           $5,282.34      $984.58              $0.00        $194,773.33        $227' 754.22          $0.00
  101  9/2412027             $6,266.92           $5,304.66      $962.26              $0.00        $195,735.59        $222,449.56           $0.00
  102 10/2412027             $6,266.92           $5,327.07      $939.85              $0.00        $196,675.44        $217,122.49           $0.00
  103 11/24/2027             $6,266.92           $5,349.58      $917.34              $0.00        $197,592.78        $211,772.91           $0.00
  104 12/24/2027             $6,266.92           $5,372.18      $894.74              $0.00        $198,487.52        $206,400.73           $0.00

Annual Summary as of: 12/31/2027
                            $75,203.04         $62,995.15     $12,207.89             $0.00        $198,487.52        $206,400.73           $0.00
  105      1/2412028         $6,266.92           $5,394.88      $872.04              $0.00        $199,359.56        $201,005.85           $0.00
  106      2/2412028         $6,266.92           $5,417.67      $849.25              $0.00        $200,208.81        $195,588.18           $0.00
  107      3/24/2028         $6,266.92           $5,440.56      $826.36              $0.00        $201,035.17        $190,147.62           $0.00




            Case 2:18-bk-07978-PS                       Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14                             Desc
                                                        Main Document    Page 29 of 30
Amortization Schedule                                                  113112019 07:32:49                                                 Page 4 of 4



   mortization Schedule
Title:       SOS - PAYMENT SCHEDULE TO WELLS FARGO BANK

' li     r   Payment        1 . Payment I . Principal .. r        - lnte-resf--   -·r               Interest ·· ·.]·   ·Principal   ·J   Escrow

  -- .   . ~
               Date
               . - ·- ··-
                            !
                            l   __.~m~-~~-t-   j_   Portion        Portion        J.                To Date            Remaining         Balance

   108 412412028                    $6,266.92         $5,463.55         $803.37             $0.00    $201,838.54          $184,684.07           $0.00
   109 512412028                    $6,266.92         $5,486.63         $780.29             $0.00    $202,618.83          $179,197.44           $0.00
   110 6/2412028                    $6,266.92         $5,509.81         $757.11             $0.00    $203,375.94          $173,687.63           $0.00
   111  712412028                   $6,266.92         $5,533.09         $733.83             $0.00    $204,109.77          $168,154.54           $0.00
   112 812412028                    $6,266.92         $5,556.47         $710.45             $0.00    $204,820.22          $162,598.07           $0.00
   113  912412028                   $6,266.92         $5,579.94         $686.98             $0.00    $205,507.20          $157,018.13           $0.00
   114 1012412028                   $6,266.92         $5,603.52         $663.40             $0.00    $206,170.60          $151,414.61           $0.00
   115 11/2412028                   $6,266.92         $5,627.19         $639.73             $0.00    $206,810.33          $145,787.42           $0.00
   116 1212412028                   $6,266.92         $5,650.97         $615.95             $0.00    $207,426.28          $140,136.45           $0.00

Annual Summary as of: 1213112028
                       $75,203.04                    $66,264.28       $8,938.76             $0.00    $207,426.28          $140,136.45           $0.00
   117  112412029                   $6,266.92         $5,674.84         $592.08             $0.00    $208,018.36          $134,461.61           $0.00
   118  212412029                   $6,266.92         $5,698.82         $568.10             $0.00    $208,586.46          $128,762.79           $0.00
   119  312412029                   $6,266.92         $5,722.90         $544.02             $0.00    $209,130.48          $123,039.89           $0.00
   120 412412029                    $6,266.92         $5,747.08         $519.84             $0.00    $209,650.32          $117,292.81           $0.00
   121  512412029                   $6,266.92         $5,771.36         $495.56             $0.00    $210,145.88          $111,521.45           $0.00
   122 612412029                    $6,266.92         $5,795.74         $471.18             $0.00    $210,617.06          $105,725.71           $0.00
   123  712412029                   $6,266.92         $5,820.23         $446.69             $0.00    $211,063.75           $99,905.48           $0.00
   124 812412029                    $6,266.92         $5,844.82         $422.10             $0.00    $211 ,485.85          $94,060.66           so.oo
   125 912412029                    $6,266.92         $5,869.51         $397.41             $0.00    $211,883.26           $88,191.15           $0.00
   126 1012412029                   $6,266.92         $5,894.31         $372.61             $0.00    $212,255.87           $82,296.84           $0.00
   127 1112412029                   $6,266.92         $5,919.22         $347.70             $0.00    $212,603.57           $76,377.62           $0.00
   128 1212412029                   $6,266.92         $5,944.22         $322.70             $0.00    $212,926.27           $70,433.40           so.oo
Annual Summary as of: 12/31/2029
                                  $75,203.04         $69,703.05       $5,499.99             $0.00    $212,926.27           $70,433.40           $0.00
  129  1124/2030                    $6,266.92         $5,969.34         $297.58             $0.00   $213,223.85            $64,464.06           $0.00
  130  212412030                    $6,266.92         $5,994.56         $272.36             $0.00   $213,496.21            $58,469.50           $0.00
  131  312412030                    $6,266.92         $6,019.89         $247.03             $0.00   $213,743.24            $52,449.61           $0.00
  132 412412030                     $6,266.92         $6,045.32         $221.60             $0.00   $213,964.84            $46,404.29           so.oo
  133 5/2412030                     $6,266.92         $6,070.86         $196.06             $0.00   $214,160.90            $40,333.43           $0.00
  134  612412030                    $6,266.92         $6,096.51         $170.41             $0.00   $214,331.31            $34,236.92           $0.00
  135 712412030                     $6,266.92         $6,122.27         $144.65             $0.00   $214,475.96            $28,114.65           $0.00
  136 812412030                     $6,266.92         $6,148.14         $118.78             $0.00   $214,594.74            $21,966.51           $0.00
  137  912412030                    $6,266.92         $6,174.11          $92.81             $0.00   $214,687.55            $15,792.40           $0.00
  138 1012412030                    $6,266.92         $6,200.20          $66.72             $0.00   $214,754.27             $9,592.20           so.oo
  139 1112412030                    $6,266.92         $6,226.39          $40.53             $0.00   $214,794.80             $3,365.81           $0.00
  140 1212412030                    $3,380.03         $3,365.81          $14.22             $0.00   $214,809.02                 $0.00           $0.00
Annual Summary as of: 12/31/2030
                                  $72,316.15         $70,433.40      $1,882.75              $0.00   $214,809.02                 $0.00           SO.OO

Grand Totals:                   $874,481.91         $659,672.89    $214,809.02              $0.00   $214,809.02                 $0.00           $0.00




               Case 2:18-bk-07978-PS                       Doc 42 Filed 02/11/19 Entered 02/11/19 14:05:14                               Desc
                                                           Main Document    Page 30 of 30
